         Case 1:16-cv-01534-JEB Document 368 Filed 10/30/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX TRIBE,

               Plaintiffs,

and

CHEYENNE RIVER SIOUX TRIBE,                               Case No. 1:16-cv-01534 (JEB)

               Intervenor Plaintiff,                      (Consolidated with Cases No.
v.                                                        1:16-cv-1796 and 1:17-cv-00267)

U.S. ARMY CORPS OF ENGINEERS,

               Defendant,

and

DAKOTA ACCESS, LLC,

               Intervenor Defendant.


PLAINTIFF YANKTON SIOUX TRIBE’S MOTION TO EXTEND THE TIME TO FILE
            A PROPOSAL FOR POST-REMAND PROCEEDINGS


       Plaintiff Yankton Sioux Tribe (“Yankton”) hereby moves to extend its time to file a

proposal for post-remand proceedings from November 1, 2018, to November 15, 2018. As

grounds for this motion, Yankton asserts the following:

       1.     On August 31, 2018, Plaintiff United States Army Corps of Engineers (“Corps”)

advised that it had completed the remand process and filed with the Court a 2-page

Memorandum for the Record. ECF Nos. 362 and 362-1. The Corps asserted that the

Memorandum for the Record “is supported by the Corps’ over 100-page Remand analysis as
         Case 1:16-cv-01534-JEB Document 368 Filed 10/30/18 Page 2 of 4



well as the administrative record. The remand analysis is undergoing a confidentiality review

before release.” ECF No. 362 at 1.

       2.      On October 1, 2018, Plaintiff Standing Rock Sioux Tribe (“SRST”), Plaintiff-

Intervenor Cheyenne River Sioux Tribe (“CRST”), the Corps, and Defendant-Intervenor Dakota

Access LLC (“DAPL”) filed a Joint Status Report. ECF No. 364. The Joint Status Report stated

that the Remand analysis (with proposed redactions) had been shared with SRST and CRST for

their review, but that SRST and CRST “have not previously had the opportunity to review the

Corps’ remand analysis and make appropriate government-level decisions as to whether and/or

how to proceed with this litigation.” Id. at 2. The parties to the Joint Status Report proposed that

“[a]s expeditiously as possible, but no later than November 1, 2018, the Parties shall submit

proposals for post-remand proceedings.” Id. at 2.

       3.      Yankton was not a party to the October 1, 2018 Joint Status Report, nor was it

contacted regarding the report beforehand. Unlike SRST and CRST, Yankton was not provided

a copy of the Remand analysis prior to the filing of the Joint Status Report on October 1, 2018.

       4.      This Court essentially adopted the proposal in the Joint Status Report by minute

order entered October 2, 2018, which stated: “the parties shall file proposals for post-remand

proceedings on or before November 1, 2018.” Whereas the Joint Status Report was submitted on

behalf of SRST, CRST, the Corps, and DAPL, the minute order applies to all parties in this

consolidated case, including Yankton.

       5.      The Corps provided undersigned counsel with its Remand analysis (with proposed

redactions) on October 10, 2018. The Corps provided undersigned counsel with the Remand

analysis with agreed-upon redactions on October 30, 2018.

       6.      The period from October 10, 2018 to present has been insufficient to complete a

technical review of the Remand analysis and to advise Yankton and receive direction as to

                                                 2
         Case 1:16-cv-01534-JEB Document 368 Filed 10/30/18 Page 3 of 4



whether and/or how to proceed with this litigation. The proposed extension will enable

undersigned counsel to advise Yankton and to receive direction from it.

       7.     Undersigned counsel has conferred with counsel for the other parties concerning

this motion. The Corps and Plaintiffs Sarah Jumping Eagle, et al. do not oppose the motion.

DAPL advises that it opposes the motion.

       8.     A proposed order is enclosed.

                                              Respectfully submitted,

                                              FREDERICKS PEEBLES & MORGAN LLP


                                              __________________________________
                                              Jennifer S. Baker, OKBA# 21938
                                              (Pro Hac Vice)
                                              Jeffrey S. Rasmussen, WA #21121
                                              Fredericks Peebles & Morgan LLP
                                              1900 Plaza Drive
                                              Louisville, CO 80027
                                              Phone: (303) 673-9600
                                              Facsimile: (303) 673-9155
                                              jbaker@ndnlaw.com
                                              Attorney for Plaintiffs




                                                 3
         Case 1:16-cv-01534-JEB Document 368 Filed 10/30/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of October, 2018, a copy of the foregoing was

filed electronically with the Clerk of the Court. The electronic filing prompted automatic service

of the filing to all counsel of record in this case who have obtained CM/ECF passwords.



                                             s/Jennifer S. Baker




                                                4
        Case 1:16-cv-01534-JEB Document 368-1 Filed 10/30/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX TRIBE,

                Plaintiffs,

and

CHEYENNE RIVER SIOUX TRIBE,                              Case No. 1:16-cv-01534 (JEB)

                Intervenor Plaintiff,                    (Consolidated with Cases No.
v.                                                       1:16-cv-1796 and 1:17-cv-00267)

U.S. ARMY CORPS OF ENGINEERS,

                Defendant,

and

DAKOTA ACCESS, LLC,

                Intervenor Defendant.


[PROPOSED] ORDER GRANTING PLAINTIFF YANKTON SIOUX TRIBE’S MOTION
     TO EXTEND THE TIME TO FILE A PROPOSAL FOR POST-REMAND
                         PROCEEDINGS

        The Court orders that Plaintiff Yankton Sioux Tribe’s motion to extend its time to file a

proposal for post-remand proceedings is GRANTED.

        Yankton Sioux Tribe shall file a proposal for post-remand proceedings by November 15,

2018.

SO ORDERED this _____ day of _____________, 2018.




                                              The Honorable James E. Boasberg
                                              District Judge
